Citation Nr: 1016934	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy to include incontinence.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran service 
connection for benign prostatic hypertrophy, claimed as 
prostate problem to include incontinence.  The Veteran 
initiated and perfected an appeal of this determination.  The 
Los Angeles RO currently has jurisdiction of the Veteran's 
claims file.   

In May 2008, the Veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  A transcript of that 
hearing has been associated with the claims file.  In August 
2008 and again in April 2009, the Board remanded this appeal 
to the RO for additional development.  It has now been 
returned to the Board.  The required development has been 
completed and this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

It has not been persuasively shown that the Veteran has 
benign prostatic hypertrophy to include incontinence that is 
causally related to military service.


CONCLUSION OF LAW

Entitlement to service connection for benign prostatic 
hypertrophy to include incontinence has not been established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the appellant under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In a June 
2005 letter, the Veteran was notified of the information and 
evidence needed to substantiate and complete the claim on 
appeal.  While that letter did not provide him with the 
general criteria for the assignment of an effective date and 
initial rating, any such error therein can be no more than 
harmless, given that his service connection claim is denied 
herein and an effective date and initial rating will not be 
assigned.  Id; see Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

The Board notes that, in the present case, initial notice was 
issued prior to the August 2005 adverse determination on 
appeal; thus, no timing issue exists with regard to the 
notice provided the claimant.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records, and his Social Security Administration 
records.  See Baker v. West, 11 Vet. App. 163, 169 (1998).  
He has also been afforded a VA medical opinion in October 
2009, with a December 2009 addendum.  The Board notes that 
the VA medical opinion contains sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and 
is adequate for purposes of this appeal.  In May 2008, the 
Veteran was afforded the opportunity to testify before the 
undersigned Veterans Law Judge, seated at the RO.  The Board 
is not aware, and the Veteran has not suggested the existence 
of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of VA's notices or other development.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing 
prior case law imposing a presumption of prejudice on any 
notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon 
the party attacking the agency's determination).  Thus, 
adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for benign prostatic 
hypertrophy to include incontinence.  Service connection may 
be awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Review of the Veteran's service treatment records indicate he 
was without genitourinary abnormality when he was examined 
and accepted for military service on August 14, 1956.  On a 
concurrent report of medical history, the Veteran also denied 
any history of bedwetting.  However, according to an August 
30, 1956, Aptitude Board Report, the Veteran soon required 
treatment for bedwetting, and had been found to have a 
"verified history of bedwetting" which persisted both in 
military training and within a psychiatric observation ward.  
He was diagnosed with a personality disorder, with enuresis, 
which was found to have existed prior to service.  Thus, 
service discharge for unsuitability was recommended.  On 
service separation medical examination on September 5, 1956, 
the Veteran was without physical abnormality of the 
genitourinary system.  He was discharged from active military 
service on September 8, 1956.  

In December 1976, the Veteran underwent a medical examination 
for employment with the City of Los Angeles.  At that time, 
no defect of the genitourinary system was noted.  On medical 
examination in July 1990 following a February 1990 motor 
vehicle accident, the Veteran also did not report any 
genitourinary symptomatology, to include incontinence.  
However, a January 1994 report of private medical examination 
reflected his report at that time of frequent urination, 
including urinary urges up to six times per night.  A family 
history of diabetes was also noted.  Likewise, on medical 
examination for Social Security Administration (SSA) 
Disability benefits in April 1994, the Veteran reported 
excessive urination, which had increased in the past 90 days.  
Frequent urination, especially at night, was again reported 
in May 1994.  In March 2001, the Veteran underwent a 
prostatectomy at a private hospital for benign prostatic 
hypertrophy.  His surgery was without complications.  
According to a February 2003 examination report from T.L.J., 
M.D., the Veteran had benign prostatic hypertrophy based on 
prostate-specific antigen testing.  Dr. J. later stated in a 
January 2009 letter that he had been treating the Veteran for 
benign prostatic hypertrophy since February 2001, and he had 
undergone a 2001 surgery to address this issue.  

The Veteran has also received VA medical care for his 
prostate disorder.  According to an April 1991 VA urology 
consultation report, the Veteran displayed an enlarged 
prostate, and benign prostatic hypertrophy was suspected.  In 
February 1998, he again sought VA medical care for treatment 
of obstructive urinary symptoms.  Follow-up tests were 
recommended, but no diagnoses were made at that time.  

At his May 2008 personal hearing, the Veteran stated that 
prior to service, he had no problems involving bedwetting.  
However, approximately two weeks into active military 
service, he began to experience bedwetting, and was told he 
had a medical problem, for which he was subsequently 
discharged.  He denied seeking medical attention from a 
doctor in the years immediately following military service.  
In 2001, he underwent prostate surgery at a private hospital 
to correct a prostate disability.  

In order to fully develop the Veteran's appeal, the Board 
requested a VA medical opinion regarding the etiology of his 
benign prostatic hypertrophy to include incontinence.  In an 
October 2009 statement, B.S.L., M.D., a VA physician, 
reviewed the Veteran's claims file and concluded that his 
benign prostatic hyperplasia with enuresis was unrelated to 
military service.  He noted that the Veteran sought treatment 
in 2001 with Dr J. for urinary retention secondary to benign 
prostatic hyperplasia.  In a December 2009 addendum to that 
opinion, Dr. L. further stated that generally, the cause of 
benign prostatic hyperplasia is not known, but this disorder 
was age-related, usually developing in men after age 40.  
Therefore, in Dr. L.'s opinion, the Veteran's prostate 
disorder was unrelated to service.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the claim of 
service connection for benign prostatic hypertrophy to 
include incontinence.  

	As discussed above, the Veteran was noted during military 
service to exhibit bedwetting, and this was diagnosed as a 
manifestation of a personality disorder.  At the time, a 
military aptitude board determined this disorder existed 
prior to enlistment.  Nevertheless, the Board observes that a 
personality disorder is not a disease or injury within the 
meaning of applicable VA law, for which service connection 
may be granted.  38 C.F.R. § 3.303(c) (2009).  Further review 
of the service treatment records does not indicate findings 
or diagnoses of a physical disorder or disability of the 
prostate or genitourinary system during his brief period of 
active military service.  
	
	Post-service, the medical evidence does not reflect a 
diagnosis of or treatment for the claimed disability for many 
years after service.  Several post-service private medical 
examinations are negative for any complaints of incontinence, 
frequent urination, or other genitourinary symptoms, 
suggesting against any chronicity in the Veteran's bedwetting 
for many years following service separation.  In addition to 
the absence of documented post-service genitourinary 
symptomatology, the evidence includes the Veteran's 
statements and sworn testimony asserting continuity of 
urinary frequency and incontinence post-service.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  
	
	In this case, the Veteran is competent to report symptoms, 
such as urinary frequency or incontinence, because this 
requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.   He has indicated 
that he continued to experience such symptoms after he was 
discharged from service.  In determining whether statements 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  
	
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  As noted 
above, the record is devoid of any diagnosis of or treatment 
for a prostate or genitourinary disability between his 
September 1956 service separation, and April 1991, when the 
Veteran displayed an enlarged prostate on VA consultation.  
This represents a gap of over 30 years.  Such a lengthy 
period without evidence of pertinent diagnosis or treatment 
may be considered as evidence weighing against a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Additionally, the Veteran did not report 
genitourinary symptoms on physical examinations during that 
time period.  Further, the Veteran's first application for 
compensation benefits was filed at the RO in January 1995, 
decades after service discharge.  At that time, he sought 
service connection for a kidney disability.  A rating 
decision dated in March 1995 denied this claim on the basis 
that the bedwetting during service was associated with a 
constitutional or developmental abnormality - personality 
disorder with habitual bedwetting.  The Board acknowledges 
that a change in diagnosis or the specificity of the claim 
must be carefully considered in determining the etiology of a 
potentially service-connected condition as well as whether 
the new diagnosis is a progression of the prior diagnosis, a 
correction of an error in diagnosis, or the development of a 
new and separate condition.  Boggs v. Peake, 520 F.3d 1330 
(Fed. Cir. 2008).  With the current claim, the Veteran 
presented a new disability - benign prostatic hypertrophy - 
and thus the Board has considered this as a new claim on a de 
novo basis.  Finally, given the absence of many decades until 
there are reports by the Veteran, either in conjunction with 
claims for governmental benefits, including those of VA and 
SSA, or on medical reports, the Board cannot accept as 
credible his testimony regarding the continuity of his 
symptomatology pertinent to the instant claim.  
	
	Next, the Board must consider whether service connection may 
be granted when the evidence establishes a medical nexus 
between active duty service and current complaints.  In this 
case, the Board finds that the weight of the competent 
evidence does not attribute the Veteran's current prostate 
disability, benign prostatic hypertrophy, including enuresis, 
to active duty, despite his contentions to the contrary.  
	
	To that end, the Board obtained a VA medical opinion in 
October 2009, with December 2009 addendum.  A VA physician, 
Dr. L., reviewed the claims file and observed that generally, 
benign prostatic hyperplasia with attendant urinary problems 
was related to age, and manifested in individuals after age 
40.  This is consistent with the facts in the Veteran's case, 
as benign prostatic hypertrophy was first suspected in 1991, 
when the Veteran was age 56, and well after military service 
separation.  After a review of all the evidence of record, 
Dr. L. concluded the Veteran's benign prostatic hyperplasia 
with incontinence was unrelated to service.  The Veteran has 
submitted the treatment records and January 2009 statement of 
Dr. J., his private treating physician for his benign 
prostatic hypertrophy.  However, these records only confirm a 
current diagnosis of benign prostatic hypertrophy, requiring 
surgery in 2001, and do not reflect a causal medical nexus 
with military service many years prior.  Thus, the Board 
concedes only that the Veteran has a current diagnosis, but 
he has not established that such a current disability was 
incurred in or aggravated by military service.  
	
The Veteran has himself alleged that his current benign 
prostatic hypertrophy to include incontinence was first 
incurred during military service.  However, as a layperson, 
he is not capable of making medical conclusions; thus, his 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
benign prostatic hypertrophy with enuresis is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.

In conclusion, service connection for benign prostatic 
hypertrophy to include incontinence must be denied, as the 
current disability has not been persuasively shown to be 
related to active military service.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for benign prostatic 
hypertrophy to include incontinence is denied.  




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


